EXHIBIT
66 C 99

PUBLICLY FILED TRIAL
TRANSCRIPT OF WIRETAP
RECORDINGS, FROM THE
SOUTHERN DISTRICT OF NEW
YORK DOCKET, CASE NO.: 1:17-er-
686-LAK, REGARDING
IMPROPER/PROHIBITED
OFFERINGS MADE BY ADIDAS TO
PLAINTIFF

Case 1:19-cv-00593-LCB-JLW Document 54-4 Filed 02/17/21 Page 1 of 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1'i7-cr-00686-LAK Document 259 Filed 11/02/18” Page 1 or 169
TAG8GAT1

UNITED STATE S—DisTRICT COURT... =

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Me 17 Cr. 686 (LAK)

JAMES GATTO, a/k/a "Jim,"
MERL CODE,
CHRISTIAN DAWKINS,

Defendants.

October 16, 2018
9:40 a.m.

Before:
HON. LEWIS A. KAPLAN,

District Judge
and a Jury

APPEARANCES

ROBERT S. KHUZAMI
Acting United States Attorney for the
Southern District of New York
BY: EDWARD B. DISKANT
NOAH D. SOLOWIEJCZYK
ALINE R. FLODR
ELI J. MARK
Assistant United States Attorneys

WILLKIE FARR & GALLAGHER LLP
Attorneys for Defendant Gatto
BY: MICHAEL S. SCHACHTER
CASEY E. DONNELLY

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

Case 1:19-cv-00593-LCB-JLW Document 54-4 Filed 02/17/21 Page 2 of 3

 
10

Led.

12

13

14

i

16

17

18

I$

20

21

22

a3

24

25

 

 

Casé 1°1/-cr-U0b86-LAK Document 259 Filed 11/02/18 Page 39 of 169 L416

Tagdgat2

THE—GOURT+---Al1_right.,.i.f—you-want.—_—_——_— a
MR. MOORE: In this call between Mr. Code and
Mr. Townsend, Mr. Townsend says, on page 2, when they are
referring to this player, Zion Williams: "Hey, but between me
and you, you know, he asked about some stuff. You know? And I

said, well, we'll talk about that you decide."

And then Mr. Code says: "I know what he's asking
for." This is the player. "He's asking for opportunities from
an occupational prospective. He's asking for money in the

pocket. And he's asking for housing for him and the family."

And they go on to talk. And Mr. Townsend says: "so,
I've got to just try to work and figure out a way. Because if
that's what it takes to get him for ten months, we're going to
have to do it some way."

This is in the time period of the alleged conspiracy.
And so my client's state of mind for the entire time period of
the alleged conspiracy is relevant, we believe. While I know
that it is some distance from the actual Bowen agreement, there
is evidence -- and the government argued this yesterday
through —- will argue it, and they put up evidence of the
payments that go into August, late August, not too far removed
from the date of this.

And as your Honor will recall, Mr. Gassnola testified
that he did not believe that Townsend knew anything about
payment to players or Coach Self knew anything about payment to

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

Case 1:19-cv-00593-LCB-JLW Document 54-4 Filed 02/17/21 Page 3 of 3

 
